        Case 3:18-cv-07354-WHA Document 204 Filed 01/16/20 Page 1 of 2




                                                                              AMANDA L. GROVES
                                                                                          PARTNER
                                                                               AGroves@winston.com

January 16, 2020

VIA ECF
Hon. Judge William H. Alsup
San Francisco Courthouse
Courtroom 12, 19th Floor
450 Golden Gate Avenue
San Francisco, CA 94102

Re:    Hernandez, et al. v. Wells Fargo Bank, N.A., et al., Case No. 3:18-cv-07354-WHA

Dear Judge Alsup:

        Defendant Wells Fargo Bank, N.A. submits this letter in response to the Court’s request at
yesterday’s hearing on Plaintiffs’ Motion for Class Certification (“Class Certification Hearing”).
In particular, Your Honor asked whether Wells Fargo would agree to engage in good faith efforts
over the next two weeks to settle the claims of the California class members on a classwide basis.
Wells Fargo further understands that in connection with this proposal (1) the parties would be
granted temporary relief from the Court’s standing order prohibiting settlement discussions before
any determination on class certification, and (2) Plaintiffs’ counsel would be appointed interim
class counsel as part of these settlement negotiation efforts.

        Respectfully, Wells Fargo declines the Court’s proposal to engage in classwide settlement
discussions at this time. In addition to the concerns discussed at the hearing, it does not seem a
classwide settlement with the California class members would advance the litigation, which still
includes various multi-state and national classes Plaintiffs also seek to certify. Even if feasible
(despite the discussed obstacles), a California classwide settlement would leave open the question
of certification of these other classes. Thus, resolving only one state’s issues and claims seems to
only delay resolution of the larger issues in the case.

       This problem is exacerbated by the fact that any classwide settlement would necessarily
involve motions on preliminary and final approval, corresponding hearings, and the lengthy notice
period for opt outs and objectors -- all of which would take considerable time to resolve. Wells
Fargo respectfully submits that individual settlement negotiations with the 19 California class
members would be more efficient and effective. We would welcome those negotiations at any
time.

       Thank you for your continued attention to this matter.


                                              Respectfully submitted,


                                                 1
Case 3:18-cv-07354-WHA Document 204 Filed 01/16/20 Page 2 of 2
                                                PRIVILEGED & CONFIDENTIAL
                                                 ATTORNEY WORK PRODUCT

                            /s/ Amanda L. Groves____
                            Amanda L. Groves

                            Counsel for Wells Fargo Bank, N.A.




                              2
